MILLIKEN, Judge.
In an original action in this court the petitioners have requested us to prohibit the respondents from enforcing the payment of judgments granted in the Carroll-ton Police Court covering amounts allegedly due under a Carrollton ordinance covering vocational licenses.
Under the authority of CR 81, Hettich et al. v. Colson, Judge, Ky., 366 S.W.2d 907 (1963); Cunnigan v. Jones, Ky., 371 S.W. 2d 624; Coffey v. Anderson, Ky., 371 S.W. 2d 624; Howell v. Wilson, Ky., 371 S.W. 2d 627 and Turner v. Department of Parole and Probation, Ky., 394 S.W.2d 889, our circuit courts are now the proper forum in which initially to seek the relief sought in this original action in this court; the circuit courts now have the power to issue such writs or orders to officers of inferior jurisdictions.
The relief sought is denied.
All concur.